Citation Nr: 1545586	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-31 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability due service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to September 1964.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in September 2015.  A transcript of that proceeding has been associated with the claims file.

During the September 2015 hearing, the Veteran testified that he is unemployable in part due to his service-connected diabetic neuropathy and diabetic retinopathy.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the issue of a TDIU is before the Board.

The Board notes the Veteran was formerly represented by a private attorney.  In a statement received in November 2014, prior to the certification of the appeal to the Board, the attorney withdrew his representation of the Veteran.  The letter indicates the Veteran was carbon copied on the matter.  38 C.F.R. § 14.631(c) (2015).  The Veteran did not appoint a new representative.  As such, the Board acknowledges that the Veteran is currently unrepresented.  

The issue of entitlement to an increased rating for bilateral hearing loss has been raised by the record during the September 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Hearing Transcript, pg. 17.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2015) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).   

In an April 2015 rating decision, the AOJ granted the Veteran a rating of 10 percent for bilateral diabetic retinopathy.  The Veteran expressed disagreement with the April 2015 decision during his September 2015 hearing.  Although it was indicated to the Veteran that the matter would be referred to the AOJ for a statement of the case such, unfortunately, cannot be accomplished pursuant to a recent regulatory change.  The amended regulation pertaining to Notices of Disagreement provides that if there is any indication that a form for the purpose of initiating an appeal, a Notice of Disagreement, was provided to the Veteran, such form must be completed and timely submitted.  See 38 C.F.R. § 20.201 (2015).  A review of the record indicates that the April 2015 rating decision provided the Veteran with a VA Form 21-0958, Notice of Disagreement.  

Accordingly, if the Veteran wishes to appeal the April 2015 determination concerning diabetic retinopathy, he must complete and submit to VA the VA Form 21-0958, Notice of Disagreement, that accompanied the rating decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

It appears that there are outstanding records that could support the Veteran's claim for an increased rating for diabetes mellitus.  Specifically, during his September 2015 hearing, the Veteran testified that he was seen by Dr. S at the Loch Raven VA Community Living & Rehabilitation Center in Baltimore, Maryland, as well as an unidentified specialist in Washington, D.C.  See Hearing Transcript, pp. 6, 8, 10.  Moreover, medical records from the Annapolis Foot and Ankle Center indicate that the Veteran received VA treatment from Dr. S as recently as July 2013.  See January 2014 record from Annapolis Foot and Ankle Center.  However, the latest VA medical records in the Veteran's claims file are dated in June 2009.  Additionally, the record contains no documentation of treatment by Dr. S.  Thus, any outstanding VA medical records and any potential private treatment records pertaining to the Veteran's diabetes mellitus and all related complications, including peripheral neuropathy, should be obtained and incorporated into the electronic record.

The Veteran testified that he filed for Social Security disability benefits upon becoming unable to work.  See Hearing Transcript, pg. 21.  Because the aforementioned records may be relevant to his claims, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

With respect to the increased ratings claims, in a March 2014 statement the Veteran's then-representative reported that the Veteran's condition had substantially worsened.  See March 2014 statement, pg. 5.  The focus of the statement was on the Veteran's diabetic neuropathy.  However, the Veteran also testified that his health was deteriorating.  See Hearing Transcript, pg. 10.  Given the relationship between the Veteran's neuropathy and his underlying diabetes mellitus, as well as the time that has elapsed since the Veteran's last VA examinations in January 2010, the Board finds the Veteran should be provided contemporaneous VA examinations for his peripheral neuropathy and diabetes mellitus disabilities.

Lastly, the record suggests that the Veteran is unemployable due to service-connected disabilities.  See Hearing Transcript, pg. 5.  As such, this aspect of the claim must be developed.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Obtain any outstanding VA treatment and evaluation records relating to the Veteran's claimed disabilities, including records from Dr. S.  See private treatment records from Annapolis Foot and Ankle Center received in March 2014.  All records secured should be associated with the claims file.

3.  Take appropriate steps to contact the Veteran and request that he authorize the release of records from any non-VA healthcare provider who has treated him for his claimed disabilities and who has outstanding records, to include the Veteran's specialist in Washington, D.C.  Associate any outstanding records with the claims file.

4.  Request complete Social Security disability records (all determination(s) and the medical records on which such determination(s) were based) regarding the Veteran.  Any records obtained shall be associated with the claims file.  Notice shall be provided to the Veteran if records are not obtained.  Documentation regarding this paragraph should be associated with the claims file.

5.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his diabetes mellitus and peripheral neuropathy disabilities.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner's attention is directed to the Veteran's reports of circulatory problems, a toe amputation and skin problems which he asserts are a manifestation of his diabetes mellitus.

Also, please provide information concerning any functional impairment resulting from the Veteran's service-connected disabilities (diabetes mellitus, hypertension, peripheral neuropathy of the bilateral lower extremities, bilateral diabetic retinopathy, bilateral hearing loss, and erectile dysfunction) that may affect his ability to function and perform tasks in a work setting.

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any requested benefit remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






